DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 05/18/2022.
Claims 1, 2, 5, 7-9, 11, 12, 15-17 have been amended.
Claims 6, 18-20 are cancelled.
Claims 1-5, 7-17 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claims:
Claims 1 remain same as previously submitted.

2. (Currently Amended) A method comprising: 
	determining an event that indicates unexpected shutdown of a hard disk drive comprising primary and secondary controllers that control respective first and second independently-operable actuators, each of the actuators comprising one or more heads that access one or more spinning disks of the hard disk drive; 
	while receiving power for the hard disk drive via back-electromotive force of a motor driven by the one or more spinning disks in response to the event, performing a shutdown procedure comprising: 
	causing the primary and secondary controllers to independently move the respective first and second actuators to safe positions, and in response to determining the first and second actuators are in the safe positions, sending write cache data associated with the secondary controller from the secondary controller to the primary controller and writing the write cache data associated with the secondary controller to a non-volatile memory via the primary controller.

Claims 3-5 remain same as previously submitted.
Claim 6 remain cancelled.

Claims 7-9 remain same as previously submitted.

10. (Currently Amended) The apparatus of claim 9, wherein the first and second SoC comprise a primary SoC and a secondary SoC that control the respective first and second actuators, the primary and secondary SoCs further operable to: send the write cache data associated with the secondary SoC from the secondary SoC to the primary SoC; and write the write cache data associated with the secondary SoC to the non-volatile memory via the primary SoC.

11. (Currently Amended) 11. (Currently amended) The apparatus of claim 10, wherein the one or more data busses comprise a high-speed, interprocessor communications (IPC) bus, and wherein the write cache data associated with the secondary SoC is sent from the secondary SoC to the primary SoC via the IPC bus.

Claims 12-17 remain same as previously submitted.

Claims 18-20 remain cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitation when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “each of the first and second controllers being couple to respective two or more power loss detection circuits;” and “sending a signal from one of the first and second controllers that determines the event to another of the first and second controllers to perform a shut down procedure”.
	As per claim 2, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitation when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “in response to determining the first and second actuators are in the safe positions, sending write cache data associated with the secondary controller from the secondary controller to the primary controller and writing the write cache data associated with the secondary controller to a non-volatile memory via the primary controller.”
	Claims 3-5 depend either directly or indirectly on claim 2 and are allowable as a result.
	Claims 8 depend on claim 1 and is allowable as a result.
	As per claim 7, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitation when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “a timing of the movement of the first and second actuators being coordinated to prevent a spike in electrical load that could cause a voltage of the power provided by the motor to fall below a threshold”.
	
	Reasons for allowance for the claim 9-17 remain same as explained in the OFFICE ACTION mailed 03/02/2022.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2006/0,164,749 A1 discloses a disk drive capable of retracting head of a hard disk when a power to the disk drive is interrupted.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        June 4, 2022